              Case 2:19-cv-01489-RSM Document 44 Filed 11/20/19 Page 1 of 4




 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9    JOSEPH STANLEY PIGOTT,                               Case No. C19-1489 RSM
10
                     Plaintiff,                            ORDER OF DISMISSAL
11
                       v.
12
13    HEATHER WINSLOW BARR, et al.,

14                 Defendants.
15
            This matter comes before the court sua sponte. Pro se Plaintiff Joseph Stanley Pigott
16
     has been granted leave to proceed in forma pauperis in this matter. Dkt. #32. The Complaint
17
     was posted on the docket on October 25, 2019. Dkt. #33. On October 28, 2019, the Court
18
19   issued an Order to Show Cause directing Mr. Pigott to “write a short and plain statement telling

20   the Court: (1) facts to support his R.I.C.O. claim and claim that Defendants violated a treaty as
21
     to him personally in the divorce proceedings, (2) why this case is not properly brought as an
22
     appeal within the state court system, and (3) why this case should not be dismissed as
23
24   frivolous.” Dkt. #40. The response was due within 21 days, in other words it was due no later

25   than November 18, 2019. The Court warned that failure to file this response will result in
26   dismissal of this case. Mr. Pigott failed to file a timely response.
27
28



     ORDER OF DISMISSAL - 1
              Case 2:19-cv-01489-RSM Document 44 Filed 11/20/19 Page 2 of 4



            Mr. Pigott’s untimely Response, filed on November 19, 2019, has been reviewed by the
 1
 2   Court. Mr. Pigott does not substantively address the Court’s questions. Instead, Mr. Pigott

 3   reiterates the baseless claim that he is King of Morocco, personally has a treaty with the United
 4
     States, and speaks “from the Court of Morocco, which is my Court and the Court you MUST
 5
     PROTECT, pursuant to the Article 6 of the U.S. Constitution paragraph 2 & 3.” Dkt. #43 at 2
 6
 7   (emphasis in original). Although Mr. Pigott is a plaintiff seeking relief from this Court, Mr.

 8   Pigott repeatedly indicates a total lack of respect for this Court’s authority. For example, he
 9   states: “Moors Don't Take Orders, they give Orders, because the land belongs to us to rule;”
10
     “[t]his whole Court System is a made up Court System, by the Scallywags and the
11
     Carpetbaggers;” “Non [sic] of your Courts operates with Moslem Law, only Treasonous
12
13   Statutes etc., you are bound to know to do your job, however, you MUST BE A NOBLE to use

14   any Court, because only a Noble can use this WILL;” “I SELF LAW AM
15   MASTER/I.S.L.A.M., AND I, King Abdul Mumin El, IS YOUR MASTER AND RULER
16
     OVER MY DOMINIONS;” “Judge Ricardo Salazar Martinez, you are a Servant, and you don’t
17
     have Authorization to make an Order over My COURT ORDERED TRUST, to make me
18
19   SHOW CAUSE FOR ANYTHING;” and “[y]our job is to carry out my Orders, when I bring

20   problems to My Court.” Dkt. #43 (emphasis in original). The Court concludes that Mr. Pigott
21
     has failed to explain why he has not brought his concerns with the underlying state court action
22
     as a direct appeal within the state court and has failed to explain why his claims are not
23
24   frivolous.

25          To briefly summarize Mr. Pigott’s claims, he is suing his ex-wife Heather Winslow
26   Barr and several attorneys involved with divorce proceedings in King County Superior Court.
27
     Dkt. #33. He claims that the divorce proceedings violated the Moorish American Treaty of
28



     ORDER OF DISMISSAL - 2
              Case 2:19-cv-01489-RSM Document 44 Filed 11/20/19 Page 3 of 4



     Peace & Friendship of 1787 as well as R.I.C.O. laws and that he is actually King Abdul Mumin
 1
 2   El of Morocco. Id.      Mr. Pigott pleads that Defendants owe him “over $60,000,000.00 for

 3   OBSTRUCTION OF JUSTICE…” Id. at 6 (emphasis in original). He goes on to allege that
 4
     “Attorney Barbara Linde pretended to be a Judge” and that he “demanded that the case for
 5
     Divorce be had in an U.S. Constitution Article III Moroccan Court, because I am a Moor/Noble
 6
 7   and there are no Official Judicial Bonds for the Judges & Oaths of Offices are void.” Id. He

 8   goes on to challenge the procedures of the divorce proceedings, including that the judge refused
 9   to recuse herself, that she “just stop listening to me and started talking to Heather Barr and was
10
     asking Heather to testify against me,” and that Ms. Barr’s attorneys had a conflict of interest
11
     and engaged in treason. Id. at 7. He alleges that Ms. Barr improperly informed the divorce
12
13   court of a lis pendens action against Mr. Pigott’s property, and that his property is being stolen

14   from him. Allegedly at the hearing three attorneys admitted to being at war with the Moors and
15   working for the Ku Klux Klan. Id. at 9. Mr. Pigott alleges that Defendants have used King
16
     County Superior Court as a “war machine.” Id. at 11.
17
            The Court will dismiss a Complaint at any time if the action fails to state a claim, raises
18
19   frivolous or malicious claims, or seeks monetary relief from a defendant who is immune from

20   such relief. See 28 U.S.C. § 1915(e)(2)(B).
21
            As previously stated, the Court does not see a basis for subject matter jurisdiction in this
22
     matter. The parties all reside in the State of Washington, thus there is no jurisdiction based on
23
24   diversity. The U.S. Constitution and R.I.C.O. claims rest on facts that are entirely frivolous.

25   Further, any claim Mr. Pigott has with the proceedings in the state court are properly addressed
26   on appeal within the state court system. The Court finds that Mr. Pigott’s Complaint suffers
27
     from deficiencies that require dismissal. See 28 U.S.C. § 1915(e)(2)(B).
28



     ORDER OF DISMISSAL - 3
             Case 2:19-cv-01489-RSM Document 44 Filed 11/20/19 Page 4 of 4



           Having reviewed the relevant briefing and the remainder of the record, the Court hereby
 1
 2   finds and ORDERS that Plaintiff’s claims are DISMISSED and this case is CLOSED. All

 3   pending Motions are DENIED.
 4
           DATED this 20th day of November 2019.
 5
 6
 7                                             A
                                               RICARDO S. MARTINEZ
 8                                             CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER OF DISMISSAL - 4
